DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“wiping device” in claim 1, associated with an air knife (Figs. 1, 8; p. 3, lines 7-10).
“air cooling device” in Claim 1, not clearly associated with a structure. The specification mentions the term “cooling chamber” (specification, p. 10, lines 2-4), but the description of Fig. 7, a graph, does not connect it with “air cooling device.,” and the description of Fig. 7 on p. 20 seems to suggest the measurements are taken in the oxidation process chamber, not a “cooling chamber.” The specification also states that “it is possible to cool the steel sheet faster by installing nozzles on the rear side of the tungsten wires” (p. 18, lines 3-6); however, nozzles are also not clearly associated with “cooling device” or “air cooling device.”
“cooling device” in Claims 6 and 10, not clearly associated with a structure. The specification and Claim 1 also uses the term “air cooling device,” not simply “cooling device.” The specification mentions the term “cooling chamber” (specification, p. 10, lines 2-4), but the description of Fig. 7, a graph, does not connect it with “air cooling device,” and the description of Fig. 7 on p. 20 seems to suggest the measurements are taken in the oxidation process chamber, not a “cooling chamber.”  The specification also states that “it is possible to cool the steel sheet faster by installing nozzles on the rear side of the tungsten wires”; however, nozzles are also not clearly associated with “cooling device” or “air cooling device.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “oxidation process chamber (5) in which the steel sheet passing the wiping device (4) is oxidized . . . and an air cooling the oxidized steel sheet are provided between the wiping device and the top roll.” The limitation is indefinite as ambiguous, because it is not clear what the relationship between the oxidation process chamber and wiping device is. It is not clear how it can be true BOTH that the steel sheet is passing a wiping device in an oxidation process chamber AND ALSO that the oxidation process chamber be provided between the wiping device (4) and the top roll (7). Fig. 8 shows a wiping device placed outside of an oxidation process chamber. Examiner considers the limitation to include the interpretation “oxidation process chamber (5) in which the steel sheet is oxidized AFTER passing the wiping device (4).”
In Claim 1, the limitation “air cooling device” in line 8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the specification uses the term “cooling chamber” in reference to Fig. 7 on p. 10, lines 2-4, elsewhere the description of Fig. 7 suggests that what is called “cooling chamber” on p. 10 is the oxidation process chamber (e.g. p. 20 discusses the ozone concentration as a function of high voltage which occurs in the oxidation chamber, not in a “cooling chamber.” The specification also states that “it is possible to cool the steel sheet faster by installing nozzles on the rear side of the tungsten wires” (p. 18, lines 3-6); however, nozzles are also not clearly associated with the recited “cooling device” or “air cooling device,” and it is not clear whether nozzles as structures which “cool the steel sheet faster” are in addition to the recited “air cooling device”). Examiner considers the broadest reasonable interpretation to include any structure capable of cooling with air, including, but not limited to, a cooling chamber or nozzles.
   Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 2 recites the limitation “box-shaped.” The limitation is indefinite, because it is not clear what geometry is considered to be “box-shaped” since a box can have any variety of geometries, including cuboidal and spherical. Examiner considers “box-shaped” to include any geometry which a box can have.
In Claims 6 and 10, the limitation “cooling device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the specification uses the term “cooling chamber” in reference to Fig. 7 on p. 10, lines 2-4, elsewhere the description of Fig. 7 suggests that what is called “cooling chamber” on p. 10 is the oxidation process chamber (e.g. p. 20 discusses the ozone concentration as a function of high voltage which occurs in the oxidation chamber, not in a “cooling chamber.” The specification also states that “it is possible to cool the steel sheet faster by installing nozzles on the rear side of the tungsten wires” (p. 18, lines 3-6); however, nozzles are also not clearly associated with “cooling device” or “air cooling device,” and it is not clear whether nozzles as structures which “cool the steel sheet faster” are in addition to the recited “air cooling device”). Also, it is not clear whether “cooling device” includes “air.” Examiner considers the broadest reasonable interpretation to include any structure capable of cooling, including, but not limited to, a cooling chamber, nozzles, or air.
   Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Claim 5 recites “The apparatus of claim 2” followed by “ozone generator of claim 3” and “ozone generator of claim 4.” The recited limitation is unclear, because it is not clear in what sense the limitation should be interpreted “the apparatus of Claim 2” when the apparatus does not include all the features required in Claim 5 and one must rather look to other claims (Claims 3 and 4) for additional features. Examiner considers Claim 5 to be an improper dependent claim since the apparatus of Claim 2 does not include all of the features of a corona discharge ozone generator (which are rather described in Claim 3) or all of the features of an aqueous solution spraying ozone generator (which are rather described in Claim 4), and Claim 5 does not fully define all of the features of either a corona discharge ozone generator or of an aqueous solution spraying ozone. In other words, although Claim 5 recites “the apparatus of Claim 2, it is not clear what the features are looking only at the apparatus of Claim 2  and the text of Claim 5, since one must improperly look to Claims 3 and 4 to find other features. For the purpose of compact prosecution, Examiner will use Claims 3 and 4 to determine what features Claim 5 intends to recite.
Claim 6 recites the limitation “the galvanized steel sheet” in line 5. There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation ““a galvanized steel sheet.”
Claim 6 recites the limitation “the adjusted coating” in line 5. There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “an adjusted coating.”
Claim 6 recites the limitation “through a top roll” in line 7. The limitation is indefinite, because it is not clear what is meant or implied in the term “through,” since seems to show a sheet passing over a top roll, not passing through a top roll. Examiner considers the limitation to include the interpretation “over a top roll.”
Claims 9, 13, and 14 recite the limitation “forming of the oxide film is performed for 0.5 seconds to 1.5 seconds under a condition in which a temperature at which the steel sheet is immersed is 385 C to 410 C.” The limitation is indefinite, because the phrase “a condition in which a temperature is immersed” is vague and unclear and because it is not clear how a temperature at which a steel sheet is immersed is related to a condition under which forming of the oxide film is performed for 0.5-1.5 seconds. Examiner considers recited ranges of time, temperature, and ozone to imply fulfillment of the claimed “condition.”
Claim 10 recites the limitation “and the steel sheet has a temperature of 410 C to 460 C after performed with air wiping.” The limitation is indefinite, because the phrase “after performed with air wiping” is non-grammatical and it is not clear how it modifies the sentence, whether it means for instance that the steel sheet has a temperature of 410 C to 460 C after adjusting a coating amount with an air knife or whether there is some other step considered “air wiping” which is distinct from “adjusting a coating amount with an air knife.” Examiner considers the limitation to include the interpretation that the steel sheet has a temperature of 410-460 C after adjusting the coating amount with the air knife.
Claims 2-5 and 7-14 are rejected as depending from other rejected claims.
Claims 5 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 improperly depends from three claims simultaneously (Claims 2, 3, and 4).  
Claim 10 requires that the galvanizing bath have a temperature of 440-460 C and that a steel sheet is immersed in the galvanizing bath at a temperature of 410-470 C, while Claim 9, from which it depends, requires that the steel sheet is immersed is 385-410 C. Because Claim 10 does not include a temperature range within the range required by Claim 9, it does not properly depend from Claim 9.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyagawa et al. (JPH05320854A).
Regarding Claim 1, Miyagawa et al. (JP’854) teach an apparatus capable of manufacturing a hot dipped galvanized steel sheet containing Mg, the apparatus comprising: a plating pot 1 filled with a galvanizing bath for coating of a steel sheet 5; a sink roll 2 capable of turning the introduced steel sheet upward; a wiping device (air knife/ wiping nozzle 3) capable of adjusting a thickness of the coating on the steel sheet [0011]; and a top roll (see roller above cooling zone 6, Fig. 1), wherein an oxidation process chamber (furnace 5 and or chemical furnace/ tropical reserve 5) in which the steel sheet is capable of being oxidized [0007, 0011] after passing the wiping device 3 and an air cooling device 6 capable of cooling the oxidized steel sheet (cooling blower having an air volume, [0038]) are provided between the wiping device 3 and the top roll above 6. The recitation “for manufacturing a hot dipped galvanized steel sheet containing Mg” is an intended use of the apparatus of JP’854 and the apparatus is capable of performing the intended use; Mg is a property of a hot dipped galvanized steel sheet, not of the claimed apparatus.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa et al. (JPH05320854A) in view of Komatsu et al. (US 6,235,410).
Regarding Claim 6, Miyagawa et al. (JP’854) teach a method of manufacturing a hot dipped galvanized steel sheet, the method comprising: adjusting a coating amount by an air knife 3 (wiping nozzle, Fig. 1; [0011]) after a steel sheet S is immersed in and removed from a galvanizing bath of a plating pot 1 by passing a sink roll 2 [0011]; air-cooling the galvanized steel sheet having the adjusted coating thereon by using a cooling device 6 (cooling blower with air volume, [0038]; also cooling zone [0009, 0011]); and passing the cooled galvanized steel sheet through a top roll (above 6, Fig. 1)Preliminary Amendment wherein forming an oxide film by oxidizing the galvanized steel sheet is further provided between the adjusting of the coating amount and the air-cooling of the galvanized steel sheet [0011].
JP’854 teaches a hot dip galvanizing bath containing zinc (Zn) (i.e. “hot-dip galvanizing”) [0016-0018, 0020]. JP’854 fails to teach magnesium (Mg). Komatsu et al. (US’410) teach a method of manufacturing a hot dipped galvanized steel sheet containing Mg by performing hot dip plating with a composition comprising zinc and magnesium to form a galvanized steel sheet with excellent corrosion resistance (Abstract). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of JP’854 by using a hot dip plating including Mg for the bath of JP’854, because US’410 suggests it forms a galvanized steel sheet with excellent corrosion resistance.
Regarding Claim 11, JP’854 fails to teach an amount of ZnO in terms of thickness. However, it teaches an amount in terms of mg/ m2, which reflects coating thickness, and provides evidence that coating thickness in terms of coating amount is a result effective variable, known in the prior art to affect weldability (Table 1; [0002; 0035]). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of JP’854 in view of US’410 to achieve an oxide film within the recited thickness through routine optimization to achieve an adequately weldable galvanized steel sheet.
Claims 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa et al. (JPH05320854A) in view of Komatsu et al. (US 6,235,410) as applied to Claim 6 above, and further in view of Thompson (US 3,535,168).
Regarding Claim 8, the combination of JP’854 in view of US’410 fails to teach spraying hydrogen peroxide. Thompson (US’168) teaches treating a metal surface, including a hot dip galvanized surface (col. 2, lines 19-23), by spraying it with an aqueous solution of hydrogen peroxide using an ozone generator (i.e. that which sprays the hydrogen peroxide; see Applicant’s specification, p. 7, first full paragraph) and hexavalent chromium at an elevated temperature (col. 4, lines 13-46) in order to reduce hexavalent chromium in a coating on the metal surface to produce a zinc chromate or dichromate on the surface of the metal substrate (col. 1, lines 15-24) for subsequent application of paint or protective coatings (col. 1, lines 28-40). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of JP’854 in view of US’410 by spraying aqueous hydrogen peroxide to form an oxide film by oxidizing the galvanized steel sheet, because US’168 suggests this step to produce a surface ready for painting.
Regarding Claim 12, US’168 suggests a concentration of between 1 to 15% (col. 4, lines 16-18), which share an endpoint of 1% with the recited range. Moreover, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa et al. (JPH05320854A) in view of Komatsu et al. (US 6,235,410) as applied to Claim 6 above, and further in view of Mizuyama et al. (JPH02263970 A).
Regarding Claim 9, JP’854 teaches forming an oxide film of a given coating amount by passing through an oxidation process chamber (furnace 4), in which the galvanized steel sheet is “maintained” for a period of time (Table 1; [0008. 0035]). The combination of JP’854 in view of US’410 fails to teach the recited range of time. However, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of JP’854 by forming an oxide film for by maintaining the galvanized steel sheet in contact with an oxidizing atmosphere according to JP’854 for a time within the recited period of time through routine optimization to permit a reaction sufficient time to form an oxide film of a desired coating amount. 
JP’854 teaches a galvanizing bath at a temperature of 460 C or less [0017], a temperature of the steel sheet at a temperature within the range  437. 5 × [Al%] +428> T ≧ 437.5 × [Al%] +408 or 571 × [Al%] +416 ≧ T ≧ 571 × [Al%] +396 [0017-0018], a temperature of the steel sheet at 450-600 C in the oxidation process chamber (furnace 4) and a temperature of 350-550 C in furnace 5 (also an oxidation process chamber) [0011].  US’410 also teaches bath temperature to not higher than 450 C and not lower than a melting point and also suggests a cooling rate up to completion of plating layer solidification (col. 2, lines 54-65) to provide a corrosion resistant coating (Abstract) Furthermore, US’410 provides evidence that temperature and cooling rate are result-effective variables, known in the prior art to affect the properties of the galvanized sheet (col. 9, lines 48-66). Also JP’854 explains the effect of temperature on reactions involved the process to promote oxidation [0011], to control an alloying reaction and plating thickness [0015, 0018, 0025], and film properties [0033]. It would have been obvious to a person to adjust these temperatures through routine optimization of temperature as a result-effective variable. Generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical.
JP’854 teaches adding ozone to a cooling treatment liquid to promote oxidation [0003] and maintaining the oxidation process chamber (furnace 4) with an oxidizing gas [0010]. The combination of JP’854 in view of US’410 fails to teach the recited range of ozone. Mizuyama et al. (JP’970) teach an analogous method for manufacturing a hot dipped galvanized steel sheet with an oxide coating, and suggests an atmosphere comprising ozone in a concentration of 0.1-1000 ppm to form an oxide film comprising principally ZnO on the surface of a galvanizing layer (Fig. 1; [0003] and paragraph [0001], page 3 of English translation). The entire recited concentration of between 1 and 100 ppm is within the taught range. Moreover, JP’970 provides evidence that ozone concentration is a result-effective variable known in the art to affect the amount of ZnO (zinc oxide) formed on the surface of a galvanized steel sheet (Fig. 1; [0003]). It would have been obvious at the time of invention to modify the process of the combination of JP’854 in view of US’410 using ozone with a concentration within the recited concentration through routine optimization. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.
Regarding Claim 10, JP’854 teaches a galvanizing bath at a temperature of 460 C or less [0017], a temperature of the steel sheet at a temperature within the range 437. 5 × [Al%] +428> T ≧ 437.5 × [Al%] +408 or 571 × [Al%] +416 ≧ T ≧ 571 × [Al%] +396 [0017-0018], a temperature of the steel sheet at 450-600 C in the oxidation process chamber (furnace 4) and a temperature of 350-550 C in furnace 5 (also an oxidation process chamber) [0011].  These temperatures substantially and obviously overlap the recited temperatures for the galvanizing bath and the immersed steel sheet. JP’854 fails to teach a specific temperature or temperature range of the steel sheet after performing air wiping (or at the entrance of the oxidation process chamber), a temperature when reaching the top roll after the cooling device, or nitrogen as a wiping gas. JP’854 explains the effect of temperature on reactions involved the process to promote oxidation [0011], to control an alloying reaction and plating thickness [0015, 0018, 0025], and film properties [0033]. US’410 also teaches bath temperature to not higher than 450 C and not lower than a melting point and also suggests a cooling rate up to completion of plating layer solidification (col. 2, lines 54-65) to provide a corrosion resistant coating (Abstract). Furthermore, US’410 provides evidence that temperature and cooling rate are result-effective variables, known in the prior art to affect the properties of the galvanized sheet (col. 9, lines 48-66). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of references so that the bath and steel sheet have the recited temperatures at the variously recited positions of a production line during the process through routine optimization to produce a galvanized steel sheet with adequate plating thickness, plating properties, and oxide film coating. Generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical.
JP’854 fails to teach nitrogen as a wiping gas. US’410 suggests a wiping gas including nitrogen to suppress a line pattern (Table 8; col. 24, line 66 through col. 25, line 2; col. 25, lines 36-45). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of JP’854 in view of US’410 by using nitrogen as a wiping gas, because US’410 suggests nitrogen helps suppress line patterns.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa et al. (JPH05320854A) in view of Komatsu et al. (US 6,235,410) and Thompson (US 3,535,168) as applied to Claim 8 above, and further in view of Mizuyama et al. (JPH02263970 A).
Regarding Claim 14, JP’854 teaches forming an oxide film of a given coating amount by passing through an oxidation process chamber (furnace 4), in which the galvanized steel sheet is “maintained” for a period of time (Table 1; [0008. 0035]). The combination of JP’854 in view of US’410 and US’168 fails to teach the recited range of time. However, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of JP’854 in view of US’410 and US’168 by forming an oxide film for by maintaining the galvanized steel sheet in contact with an oxidizing atmosphere according to JP’854 for a time within the recited period of time through routine optimization to permit a reaction sufficient time to form an oxide film of a desired coating amount. 
JP’854 teaches a galvanizing bath at a temperature of 460 C or less [0017], a temperature of the steel sheet at a temperature within the range  437. 5 × [Al%] +428> T ≧ 437.5 × [Al%] +408 or 571 × [Al%] +416 ≧ T ≧ 571 × [Al%] +396 [0017-0018], a temperature of the steel sheet at 450-600 C in the oxidation process chamber (furnace 4) and a temperature of 350-550 C in furnace 5 (also an oxidation process chamber) [0011].  US’410 also teaches bath temperature to not higher than 450 C and not lower than a melting point and also suggests a cooling rate up to completion of plating layer solidification (col. 2, lines 54-65) to provide a corrosion resistant coating (Abstract) Furthermore, US’410 provides evidence that temperature and cooling rate are result-effective variables, known in the prior art to affect the properties of the galvanized sheet (col. 9, lines 48-66). Also JP’854 explains the effect of temperature on reactions involved the process to promote oxidation [0011], to control an alloying reaction and plating thickness [0015, 0018, 0025], and film properties [0033]. It would have been obvious to a person to adjust these temperatures through routine optimization of temperature as a result-effective variable. Generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical.
JP’854 teaches adding ozone to a cooling treatment liquid to promote oxidation [0003] and maintaining the oxidation process chamber (furnace 4) with an oxidizing gas [0010]. The combination of JP’854 in view of US’410 fails to teach the recited range of ozone. Mizuyama et al. (JP’970) teach an analogous method for manufacturing a hot dipped galvanized steel sheet with an oxide coating, and suggests an atmosphere comprising ozone in a concentration of 0.1-1000 ppm to form an oxide film comprising principally ZnO on the surface of a galvanizing layer (Fig. 1; [0003] and paragraph [0001], page 3 of English translation). The entire recited concentration of between 1 and 100 ppm is within the taught range. Moreover, JP’970 provides evidence that ozone concentration is a result-effective variable known in the art to affect the amount of ZnO (zinc oxide) formed on the surface of a galvanized steel sheet (Fig. 1; [0003]). It would have been obvious at the time of invention to modify the process of the combination of JP’854 in view of US’410 using ozone with a concentration within the recited concentration through routine optimization. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.
Allowable Subject Matter
Claims 2-4, 7, and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 2, none of the references cited in this action teach or suggest a box-shaped chamber main body through which a steel sheet passes a central portion of a main body and an ozone generator provided to face a front surface and a back surface of the steel sheet passing through the central portion of the chamber main body. No other prior art which teaches or suggests this claimed combination of features has been identified as of the time of this Office Action. Claims 3-4 depend from Claim 2.
Regarding Claim 7, no prior art which teaches or suggests a corona discharge ozone generator has been identified as of the time of this Office Action. Claim 13 depends from Claim 7.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712